                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                                DISTRICT OF NEVADA
                                                       9
                                                           STANLEY R. BANTA,                                )   Case No. 2:18-cv-01986-MMD-CWH
                                                      10                                                    )
                                                                                                            )   STIPULATION OF EXTENSION OF
                                                                                       Plaintiff,           )
                                                      11                                                        TIME FOR DEFENDANT EQUIFAX
                                                                                                            )
                                                           vs.                                              )   INFORMATION SERVICES LLC TO
                                                      12                                                    )   FILE ANSWER
             3883 Howard Hughes Parkway, Suite 1100




                                                           EQUIFAX INFORMATION SERVICES LLC,                )
Snell & Wilmer




                                                      13                                                    )
                    Las Vegas, Nevada 89169




                                                                                                                (FIRST REQUEST)
                                                                                                            )
                         LAW OFFICES

                          702.784.5200




                                                      14                               Defendant.           )
                               L.L.P.




                                                      15          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      16   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      17   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      18   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      19   answer, move or otherwise respond to the Complaint in this action is extended from November 6,
                                                      20   2018 through and including December 6, 2018. Plaintiff and Equifax are actively engaged in
                                                      21   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                      22   discussions.
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26

                                                      27

                                                      28
                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted, this 31st day of October, 2018.
                                                       3
                                                                                                             SNELL & WILMER LLP
                                                       4

                                                       5                                                     By: /s/ Bradley Austin
                                                                                                             Bradley T. Austin
                                                       6                                                     Nevada Bar No. 13064
                                                       7                                                     3883 Howard Hughes Pkwy., Suite 1100
                                                                                                             Las Vegas, NV 89169
                                                       8                                                     Tel: 702-784-5200
                                                                                                             Fax: 702-784-5252
                                                       9                                                     Email: baustin@swlaw.com
                                                      10
                                                                                                             Attorneys for Defendant
                                                      11                                                     Equifax Information Services LLC

                                                      12                                                     No opposition
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                                     /s/ David Krieger
                    Las Vegas, Nevada 89169




                                                                                                             David H. Krieger, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                             Nevada Bar No. 9086
                               L.L.P.




                                                      15                                                     HAINES & KRIEGER, LLC
                                                                                                             8985 S. Eastern Ave., Suite 350
                                                      16                                                     Henderson, NV 89123
                                                                                                             Phone: (702) 880-5554
                                                      17
                                                                                                             FAX: (702) 385-5518
                                                      18                                                     Email: dkrieger@hainesandkrieger.com

                                                      19
                                                                                                             Attorneys for Plaintiff
                                                      20

                                                      21

                                                      22                                                                  IT IS SO ORDERED:
                                                      23

                                                      24                                                         __________________________
                                                                                                                 United States Magistrate Court Judge
                                                      25
                                                                                                                            November 1, 2018
                                                                                                                 DATED: __________________
                                                      26

                                                      27
                                                           4832-9260-9145
                                                      28

                                                                                                             -2-
